Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	Applicant states in his specification: “Since a rotational speed of the first motor 4 may be varied continuously, in the HV-Low mode and the HV-High mode, a speed ratio between the engine 3 and the ring gear 16 (i.e., an output speed) may be varied continuously. Accordingly, the HV-High mode may also be called a first continuously variable mode, and the HV-Low mode may also be called a second continuously variable mode.”
	This is incorrect. No speed ratio is actually being varied. The only way to vary the speed ratio between the engine and the ring gear is by engaging appropriate brakes and/or clutches inside the transmission in order to change the actual gear ratio therebetween. Applicant is confused as to how transmissions function and what the term “continuously variable” actually means, which is that the gear ratio is actually changed. What applicant is describing is called a differential mode, wherein two power sources are connected to an output through a planetary gearing such that one power source is connected to one element of the gearing, the other power source is connected to another element of the gearing, and the output is connected to the third element of 
	If applicant intends to provide a special definition for “continuously variable” then he must explicitly state that he is in fact re-defining the term in his specification. Otherwise the examiner will assume that the broadest reasonable interpretation of that term applies to his claims, which is any transmission capable of changing gear ratio continuously. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 2 is objected to because of the following informalities: “with a” appears twice in a row in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent for “the maximum increasing rate” in claim 7. 
Further, it is not clear whether or not “the maximum increasing rate” of claim 7 is the same as the rate recited in claim 5. The description in the specification: “Therefore, the first target change rate dNe/dtl is set to a maximum increasing rate possible to be achieved by the current maximum output power of the electric storage device 30 and a current maximum output power of the first motor 4 and so on”, is vague. What does “and so on” mean? 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not anticipate nor render obvious the claimed invention of: 
A speed change control system for a vehicle, comprising: an engine; and a speed change mechanism that is connected to the engine, wherein the speed change mechanism is adapted to shift an operating mode among a first continuously variable mode in which a speed of the engine may be varied continuously, a second continuously variable mode in which the speed of the engine may also be varied continuously, and a fixed mode in which a speed ratio between the engine and a pair of drive wheels is fixed to a predetermined value, the control system comprising a controller that controls the speed change mechanism, wherein the controller is configured to shift the operating mode between the first continuously variable mode and the second continuously variable mode via the fixed mode when a required drive force to propel the vehicle is increased, increase the speed of the engine to a first target speed from a point at which the operating mode is shifted from the fixed mode to the second continuously variable mode, further increase the speed of the engine to a second target speed calculated based on the required drive force, and set the first target speed to a smaller value with an increase in at 41least any one of a first elapsed time from a point at which the required drive force is increased to a point at which the operating mode is shifted from the fixed mode to the second continuously variable mode, and a second elapsed time from a point at which a change rate of longitudinal acceleration of the vehicle is reduced less than a predetermined value to the point at 
While the features of a high and low HEV differential mode (equivalent to applicant’s claimed “continuously variable” mode), as well as a fixed ratio mode, are old and well known in the prior art, the features of setting a target speed for the engine, as well as measuring a first and a second elapsed time, are not, in combination with the other features of the claim. The closest prior art appears to be EP 3106338 A1, from the same assignee and published in 2016, where figures 1 and 2 show an identical transmission and mode arrangement to applicant’s claimed drivetrain. Figure 2 shows both high and low differential hybrid modes as well as one fixed ratio (“direct”) mode. Thus, the transmission shown is capable of being operated according to the controller recited, but there’s no apparent reason to modify the reference to do that. Thus, it does not appear that it would have been obvious to one of ordinary skill in this art to modify EP ‘338 to include a target engine speed as well as a first and a second elapsed time, among other claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The examiner has considered the prior art, office actions and related information from applicant’s corresponding foreign filed applications. 

	The examiner has chosen not to search non-patent literature or to request a PLUS search in this application because the pertinent art areas are well developed and represented in the patent literature and therefore are the best source for finding the best prior art. 
None of the references cited by the examiner show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
	The Reasons for Refusal, enclosed herein, filed 08 February 2022 in corresponding JP 2019004049 has been considered by the examiner. Portions of the rejection of the claims has been adopted by the examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, March 9, 2022